
	
		I
		111th CONGRESS
		1st Session
		H. R. 899
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Schock (for
			 himself, Mr. Shimkus, and
			 Mr. Petri) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To require States to hold special elections in the event
		  of a vacancy in the office of a Senator representing the State, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the Ethical
			 and Legal Elections for Congressional Transitions Act.
		2.Requiring Special
			 Election in Case of Vacancy in Office of a Senator
			(a)Special
			 Election
				(1)In
			 generalExcept as provided in subsection (b), if the President of
			 the Senate issues a certification that a vacancy exists in the office of a
			 Senator, the chief executive of the State represented by the Senator shall
			 issue a writ of election to fill the vacancy by special election.
				(2)Timing of
			 electionA special election under this subsection shall be held
			 not later than 90 days after the President of the Senate issues the
			 certification described in paragraph (1).
				(3)Application of
			 State lawsA special election under this subsection shall be held
			 in accordance with applicable State law governing special elections in the
			 State.
				(b)Exception for
			 Vacancies Occurring Near Date of Regularly Scheduled ElectionSubsection (a) shall not apply in the case
			 of a vacancy in the office of a Senator if the President of the Senate issues
			 the certification described in such subsection—
				(1)during the 90-day
			 period which ends on the date a regularly scheduled general election for the
			 office is to be held; or
				(2)during the period
			 which begins on the date of a regularly scheduled general election for the
			 office and ends on the first day of the first session of the next Congress
			 which begins after the date of such election.
				(c)Rule of
			 ConstructionNothing in this section shall be construed to affect
			 the authority of a State under the Constitution of the United States to
			 authorize the chief executive of the State to make a temporary appointment to
			 fill a vacancy in the office of Senator until a special election is held for
			 the office, or to affect the authority of an individual who is appointed to
			 fill such a vacancy until an individual is elected to the office in the special
			 election.
			3.Reimbursement of
			 Portion of Costs Incurred by State in Holding Special Election
			(a)Payments To
			 Reimburse States for Portion of Special Election CostsSubtitle D of title II of the Help America
			 Vote Act of 2002 (42 U.S.C. 15401 et seq.) is amended by adding at the end the
			 following new part:
				
					7Payments to
				Reimburse Portion of Costs Incurred in Holding Special Elections to Fill Senate
				Vacancies
						297.Payments to
				States to Reimburse Portion of Costs Incurred in Holding Special Elections to
				Fill Senate Vacancies
							(a)Payments
				AuthorizedIn accordance with
				the procedures and requirements of this section, the Commission shall make a
				payment to each eligible State to cover a portion of the costs incurred by the
				State in holding a special election required under the Ethical and Legal
				Elections for Congressional Transitions Act to fill a vacancy in the office of
				a Senator representing the State.
							(b)EligibilityA
				State is eligible to receive a payment under this part if it submits to the
				Commission, at such time and in such form as the Commission may require, a
				statement containing—
								(1)a notice of the
				reasonable costs incurred or the reasonable costs anticipated to be incurred by
				the State in holding the special election described in subsection (a),
				including the costs of any primary election held for purposes of determining
				the candidates in the special election; and
								(2)such other
				information and assurances as the Commission may require.
								(c)Amount of
				PaymentThe amount of a
				payment made to a State under this section shall be equal to 50 percent of the
				reasonable costs incurred or the reasonable costs anticipated to be incurred by
				the State in holding the special election described in subsection (a), as set
				forth in the statement submitted under subsection (b).
							(d)Timing of
				PaymentsThe Commission shall make the payment required under
				this section to a State not later than 30 days after receiving the statement
				submitted by the State under subsection (b).
							(e)Recoupment of
				OverpaymentsNo payment may be made to a State under this section
				unless the State agrees to repay to the Commission the excess (if any)
				of—
								(1)the amount of the
				payment received by the State under this section with respect to the election
				involved; over
								(2)the actual costs
				incurred by the State in holding the election involved.
								297A.Authorization
				of AppropriationsThere are
				authorized to be appropriated to the Commission such sums as may be necessary
				for fiscal year 2009 and each succeeding fiscal year for payments under this
				part.
						.
			(b)Clerical
			 AmendmentThe table of contents of the Help America Vote Act of
			 2002 is amended by adding at the end of the items relating to subtitle D of
			 title II the following:
				
					
						Part 7—Payments To Reimburse Portion of Costs
				Incurred in Holding Special Elections To Fill Senate Vacancies
						Sec. 297. Payments to States to reimburse
				portion of costs incurred in holding special elections to fill Senate
				vacancies.
						Sec. 297A. Authorization of
				appropriations.
					
					.
			
